Action to recover damages for personal injuries. No questions of law were reserved for consideration by the court. In addition to a general denial of liability and a claim that the damages awarded were excessive, the defendant *564also depended upon a release under seal, executed by the plaintiff, which purported to be an acknowledgment of satisfaction of damages. The plaintiff’s reply is that the release was prematurely obtained, was misunderstood by her when she signed.it, and was obtained under circumstances amounting to a fraud, in view of her mental and physical condition at the time when the alleged release was given. These claims of the plaintiff were strenuously denied by the defendant. All these issues of fact were submitted to the jury and we cannot say that their finding was so manifestly wrong as to call for interference by this court. On the contrary the court is of opinion that the verdict was amply justified and the damages exceedingly moderate. Motion overruled. Seth May, for plaintiff. Newell & Woodside, for defendant.